                                          Case 3:20-cv-05558-EMC Document 27 Filed 02/23/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9     RICHARD EDWARD WORTHY,                              Case No. 20-cv-05558-EMC (TSH)
                                  10                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                  11              v.
                                                                                             Re: Dkt. No. 26
                                  12     CITY OF BERKELEY, et al.,
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14

                                  15          Plaintiff alleges that on July 11, 2019 he was on his usual walk, at times dancing and
                                  16   playing his silver flute, when an altercation with the police led to his arrest, followed by a 5150
                                  17   hold. He sues the City of Berkeley, its chief of police and three other officers for a variety of
                                  18   federal and state law claims. ECF No. 1. We are here on a discovery dispute concerning some of
                                  19   the City’s requests for production (“RFPs”) and interrogatories (“rogs”) to Plaintiff. The Court
                                  20   will address each discovery request in turn.
                                  21          As an initial matter, in discussing questions of privilege, the parties seem to be under the
                                  22   impression that California law applies. It doesn’t. When a plaintiff alleges federal and state law
                                  23   claims and the evidence at issue relates to both, federal privilege law applies. See Wilcox v.
                                  24   Arpaio, 753 F.3d 872, 876 (9th Cir. 2014). Here, all of the discovery requests at issue relate to
                                  25   causation and damages, so they concern every claim; therefore, the federal law of privilege
                                  26   applies.
                                  27          RFP 8 seeks documents concerning treatment, medical records or bills related to injuries
                                  28   claimed in this lawsuit. These are all plainly relevant and must be produced. By filing suit and
                                          Case 3:20-cv-05558-EMC Document 27 Filed 02/23/21 Page 2 of 4




                                   1   seeking damages for his injuries, Plaintiff has waived his medical privacy objections for these

                                   2   documents. The Court will not repeat this holding for every discovery request discussed below;

                                   3   for all of them, Plaintiff has put the requested information at issue. Note, however, that RFP 8 is

                                   4   expressly limited to injuries “claimed in this lawsuit,” so any records concerning other medical

                                   5   issues are not responsive.

                                   6          RFP 10 seeks documents about any injuries to the same areas of the body that Plaintiff

                                   7   claims in this lawsuit were injured. As of the filing of the Complaint, Plaintiff was 73 years old,

                                   8   so this RFP is overbroad as to time frame. The Court limits the relevant time frame to January 1,

                                   9   2015 to the present. As discussed at the hearing, this RFP concerns any claimed physical injuries

                                  10   to the body, so if Plaintiff does not claim to have suffered any physical injuries, no documents are

                                  11   responsive.

                                  12          RFP 11 asks for documents that discuss any loss of income Plaintiff claims in this lawsuit.
Northern District of California
 United States District Court




                                  13   Those documents are relevant, and Plaintiff must produce them, if he has any.

                                  14          RFP 19 asks for all documents that discuss any time Plaintiff has been taken into custody

                                  15   for a psychiatric evaluation. This is overbroad as to time frame, but Plaintiff says this only

                                  16   happened twice (in July 2019 and March 2020). The Court agrees that evidence about other 5150

                                  17   holds in the time period near the 5150 hold at issue in this case is relevant to causation for the

                                  18   damages Plaintiff is seeking, especially damages concerning medical and counseling expenses and

                                  19   emotional distress. By seeking those types of damages, Plaintiff has put any other close-in-time

                                  20   5150 holds at issue, and the March 2020 5150 is close in time.

                                  21          Rog 8 asks Plaintiff to describe any mental health condition he already had at the time the

                                  22   incident started. The rog further defines “mental health condition” to mean a diagnosable mental

                                  23   disorder that affects mood, thinking, or behavior, including but not limited to depression, anxiety

                                  24   disorders, schizophrenia, and addictive behaviors. This rog seeks relevant information related to

                                  25   causation and damages. You could argue that it is overbroad as to time if “already had” means

                                  26   any mental health condition he had at any time in his life before the incident, but the Court thinks

                                  27   this rog is asking for any conditions Plaintiff had as of the time the incident began.

                                  28
                                                                                          2
                                          Case 3:20-cv-05558-EMC Document 27 Filed 02/23/21 Page 3 of 4




                                   1           For the conditions responsive to rog 8, rog 9 then asks for the name, address and phone

                                   2   numbers of all medical providers that treated or counseled him for that condition. This

                                   3   information is relevant, but this rog is overbroad as to time frame. The Court limits the relevant

                                   4   time frame to 2015 to the present.

                                   5           Rog 10 asks for the date of every voluntary psychiatric evaluation Plaintiff has ever had.

                                   6   This information is relevant, but the time frame is overbroad. The Court limits the relevant time

                                   7   frame to 2015 to the present.

                                   8           Rog 11 asks Plaintiff to identify all mental health care providers from whom he voluntarily

                                   9   received mental health therapy or counseling since January 1, 2015, and rog 12 asks him to state

                                  10   the approximate time-period and frequency of the therapy or counseling. This is relevant

                                  11   information, and Plaintiff may not withhold it.

                                  12           Rog 18 asks for each injury that Plaintiff sustained as a result of the incident, what
Northern District of California
 United States District Court




                                  13   medications he has taken as treatment and for what time period. Plaintiff’s existing response is

                                  14   evasive, and he must provide this information.

                                  15           Rog 19 asks Plaintiff to describe any health insurance coverage he used in obtaining

                                  16   treatment for each injury for which he is seeking damages in this lawsuit, including the name of

                                  17   the entity and his member number. This information is relevant and discoverable and necessary

                                  18   for the service of subpoenas.

                                  19           Rog 21 asks Plaintiff to describe each instance in which it appeared that the incident

                                  20   damaged his reputation. Since Plaintiff does seek damages for reputational injury, he must answer

                                  21   this rog.

                                  22           The Court accordingly grants the City’s motion to compel and orders Plaintiff to provide

                                  23   the requested documents and information, except as modified above, within 14 days.

                                  24           As discussed at the hearing, Plaintiff’s discovery obligation with respect to RFPs is to

                                  25   produce documents within his possession, custody or control (see Fed. R. Civ. Proc. 34(a)(1)) and

                                  26   with respect to rogs, to provide information known or reasonably available to him. Fourteen days

                                  27   is a sufficient amount of time to do this. If Plaintiff can obtain documents or information only by

                                  28   subpoenaing someone else, then the documents are not within his possession, custody or control,
                                                                                          3
                                          Case 3:20-cv-05558-EMC Document 27 Filed 02/23/21 Page 4 of 4




                                   1   and that information is not reasonably available to him.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: February 23, 2021

                                   5
                                                                                                  THOMAS S. HIXSON
                                   6                                                              United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
